DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Application Status and Election/Restrictions
Applicants’ amendment filed May 3, 2022 amending claims 162-163, 165-167, 170-171, 178, 182, 184, 189, 191 and 193, and canceling claims 164, 169, 185 and 190 is acknowledged.  The restriction requirement filed September 22, 2021 is still deemed proper.  Applicants amended the claims to recite only non-elected species, with the elected species Type VI-A CRISPR-Cas proteins from Herbinix hemicellulosilytica being deleted from the claims.  Therefore, the search was expanded to non-elected species.  Claims 183 and 193 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.  
Accordingly, claims 162-163, 165-168, 170-182, 184, 186-189 and 191-192 are examined herein.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62351662, 62351803, 62376377, 62410366, and 62432240 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The above Application Nos. fail to disclose Cas13a CRISPR-Cas effectors from bacterial species Eubacterium rectale, Eubacteriaceae bacterium CHKCI004, Blautia sp. Marseille-P2398, Chloroflexus aggregans, Demequina aurantiaca, Thalassospira sp. TSL5-1, SAMN04487830_13920 Pseudobutyrivibrio sp. OR37, SAMN02910398_00008 Butyrivibrio sp. YAB3001, Leptotrichia sp. Marseille-P3007, Bacteroides ihuae, SAMN05216357_1045 Porphyromonadaceae bacterium KH3CP3RA, Listeria riparia, or Insolitispirillum peregrinum.  Due to the substantial structural variation (<20% sequence identity) among the Cas13a effectors C2c2-2 through C2c2-16, C2c2-22 and C2c2-23 which are disclosed in the earliest provisional application, and C2c2-17 through C2c2-21 and C2c2-24 through C2c2-224, which are disclosed in the March 15, 2017 provisional application (see CLUSTL alignments and percent identity matrices), the disclosure of C2c2, Leptotrichia sp. oral taxon 879 str. F0557 (i.e., C2-22), and Lachnospiraceae bacterium NK4A144 (i.e., C2-23) in the provisional applications is not considered a representation of the genus as a whole.  Therefore, the priority date for claims 162-163, 165-168, 170-182, 184, 186-189 and 191-192 is March 15, 2017.

Response to arguments
Applicants argue that the amended claims reciting Cas13a and the guidance from the specification regarding the use of Cas13a and C2c2 was supported at least as the earliest provisional 62/351662, filed June 17, 2016 (See Remarks, page 8).  This argument has been fully considered, but is not persuasive because of the C2c2 orthologs recited in claims 162, 178 and 184, which were not disclosed until March 15, 2017 in provisional application 62/471792.

Objections to the Drawings
The drawings are objected to because:
Figure 66A-O (Sheets 116-130): The amino acid sequence alignment is light and very low resolution and therefore indecipherable. Rule 3 7 C.F .R. 1.84(1) requires that "all drawings be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined." 
FIG 67 (Sheets 131-136): The partial views of FIG. 67 are spread across 6 sheets, but only three letters (A-C) are used.  37 C.F.R. 1.84(u)(1) requires that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” See MPEP 608.02.
Figure 68 (Sheet 137): The labels are oriented such that when the drawings are turned horizontal to read the amino acid sequence the labels run vertically. Rule 3 7 C.F.R. 1.84(p)(1) indicates that reference characters must be oriented in the same direction as the view so as to avoid having to rotate the sheet.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 162, 166, 170, 178, 184, 187 and 193 are objected for including a space between “Cas” and “13a”.  According to the specification, Cas13a does not have a space between Cas and 13a.  
Claims 162 and 191 also recite “. . . fused to one or more localization signal.”  The term “signal” should be plural.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d): 

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 166 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 166 recites “The composition of claim 162 wherein the Cas13a effector protein is fused to one or more localization signals.”  However, claim 162 already requires the Cas13a effector protein to be fused to one or more localization signals.  Therefore, claim 166 does not further limit the claim from which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 162-163, 165-168, 170-182, 184, 186-189 and 191-192 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 162 recites “. . . comprising i) a Cas13a CRISPR-Cas effector protein fused to one or more localization signal or one or more polynucleotide molecules encoding the Cas13a CRISP-Cas effector protein . . .”  It is confusing for the composition to either require a protein that requires the presence of a localization signal or a polynucleotide encoding the proteins does not require sequences encoding a localization signal.  It is not clear if the polynucleotide molecules must also include molecules that encode for the one or more localization signals.  
Claims 163, 165-168, 170-177 are also rejected as depending from rejected claim 162 and not remedying the indefiniteness therein.  

Claims 162 recites “wherein the Cas13a CRISPR-Cas effector protein is selected from Eubacterium rectale . . .”  The species in the Markush group are the species or isolate names of bacteria.  It is confusing because bacterial species are not Cas13a CRISPR-Cas effector proteins and it is not clear how the bacterial species recited in the Markush group relate back to the Cas13a effector proteins.  It is suggested to amend claim 162 to recite “wherein the Cas13a CRISPR-Cas effector protein is selected from Cas13a CRISPR-Cas proteins obtained from Eubacterium . . .”
Claims 163, 165-168, 170-177 are also rejected as depending from rejected claim 162 and not remedying the indefiniteness therein.  

Claims 178 and 184 recite “wherein the Type VI CRISPR-Cas protein is selected from Type VI CRISPR-Cas proteins from . . .”.  Claims 178 and 184 recite “Cas13a CRISPR-Cas effector proteins”.  Thus, there is a lack of antecedent basis for “the Type VI CRISPR-Cas protein” in the claims.  
Claims 179-182, 186-189 and 191-192 are also rejected as depending from rejected claim 178 or 184 and not remedying the indefiniteness therein.  

Claim 191 recites “the method of claim 184 where at least one of said one or more said localization signal is a . . .”  Claim 184 does not recite a localization signal.  Therefore, there is a lack of antecedent basis for “said one or more said localization signal”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 162-163, 165-168, 170-182, and 184, 186-189, 191-192 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Severinov (US 20170321198 A1, priority to June 18, 2015).  This is a modified rejection necessitated by Applicants’ amendments.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 162, 178, 184 and 186, Severinov teaches “Type VI CRISPR-Cas loci effector protein and one or more nucleic acid components, wherein the effector protein forms a complex with the one or more nucleic acid components and upon binding of the said complex to the locus of interest the effector protein induces the modification of the sequences associated with or at the target locus of interest.” ([0014]).  Severinov teaches a composition of a plasmid containing i) the LshC2c2 locus (pLshC2c2) in E. coli (i.e., a non-naturally occurring composition comprising one or more polynucleotides encoding the Type VI CRISPR-Cas effector protein).  Severinov also teaches ii) synthesizing a library of spacers (i.e., one or more nucleic acids comprising a guide sequence) targeted to the MS2 genome (i.e., capable of hybridizing to a target RNA) and cloning them into pLshC2c2.  Severinov teaches transformation of E. coli with the pLshC2c2 conferred robust interference of MS2 indicating that components of the LshC2c2 locus were able to target (i.e., bind to) the MS RNA genome ([1046]).  Severinov also teaches transforming E. coli with i) a plasmid encoding LshC2c2 and ii) a crRNA targeting the mRNA of red fluorescent protein, which resulted in the cleavage of RFP RNA (FIG 123).  Severinov also teaches expressing C2c2 proteins and guide RNAs to target endogenous genes in HEK293 cells (i.e., mammalian target loci) ([1068]).  Severinov teaches “[t] he effector proteins can be designed to bind the target transcript and shuttle them to a location in the cell determined by its peptide signal tag. More particularly for instance, a RNA targeting effector protein fused to a nuclear localization signal (NLS) can be used to alter RNA localization” ([0314]).  Severinov teaches Lachnospiraceae bacterium NK4A144 contains a CRISPR locus with a C2c2 effector (FIG 15).  Severinov teaches the amino acid sequence alignment of LshC2c2 and the Type VI effector from Lachnospiraceae bacterium NK4A144 (FIG 13J).  Severinov teaches the CRISPR repeat requirements for Lachnospiraceae bacterium NK4A144 (FIG 42C and 42J).  Severinov teaches the TypeVI Cas effector protein can be the C2c2 of Lachnospiraceae bacterium NK4A144 ([0061]).  

Regarding claims 166, 167, 170, 187 and 191, Severinov teaches “[t]he effector proteins can be designed to bind the target transcript and shuttle them to a location in the cell determined by its peptide signal tag.  More particularly for instance, a RNA targeting effector protein fused to a nuclear localization signal (NLS) can be used to alter RNA localization” ([0314]).  Regarding claim 170, the NLS the NLS taught by Severinov is a functional domain encompassed by claims 170 and 187.

Regarding claims 163, 171 and 189, Severinov teaches Type VI Cas effectors contain two HEPN domains each containing a conserved histidine and arginine residue ([1052], FIG 13B).  Severinov teaches the Type VI Lachnospiraceae bacterium NK4A144 contains the conserved histidine and arginine residues in two HEPN domains (FIG 13B).  Severinov teaches LshC2c2 “modified to have the single HEPN mutants R597A and R1278A (one in each of the HEPN domains)” ([0229]).  Severinov teaches “[i]n these embodiments it is in many cases preferred that the RNA targeting protein is a "dead" C2c2 that has lost the ability to cut the RNA target but maintains its ability to bind thereto, such as the mutated forms of C2c2 described herein” ([0299]).  Severinov teaches “[t]hese mutations resulted in little detectable RFP knockdown as measured by flow cytometry on the E. coli” ([0229]) indicating that the mutations were “dead” C2c2.

Regarding claim 165, Severinov teaches “[a] number of C2c2 orthologues were codon optimized for expression in mammalian cells using a mammalian expression vector. The various C2c2 orthologues were transfected in HEK293T cells and cellular localization was evaluated based on mCherry expression.”  ([1065]).  Severinov also teaches “[a] targeting assay was performed on different endogenous target genes in HEK293 cells with gRNAs directed against endogenous target genes. C2c2. Expression protein expression of the respective target genes was determined (compared to non-targeting (NT) gRNA). Efficient knockdown of the different target genes was observed.” ([1068]).  Thus, Severinov teaches that one or more nucleic acid components (i.e. the gRNAs) are engineered for use (i.e., “directed against”) a mammalian target locus of interest (i.e. “endogenous targets”).

Regarding claims 168 and 192, Severinov teaches “when introduced in the cell as DNA, the RNA targeting effector protein of the inventions can be modulated by inducible promoters” ([0354]).  Thus, Severinov teaches that the one or more polynucleotides (i.e., “when introduced in the cell as DNA”) comprise one or more regulatory elements (i.e., inducible promoters”) operably configured to express the polypeptides (i.e., “the RNA targeting effector protein”).

Regarding claim 172, the specification does not recite “dual direct repeat” and the phrase is not a common one in the art.  However, “direct repeat” appears many times throughout the specification in reference to the guide RNA and a “direct repeat” is a feature of a CRISPR locus (e.g., [0019]-[0020] and FIG. 6).  Thus, the claim is interpreted as “two direct repeats.”  Severinov teaches “one skilled in the art can readily practice the invention as the RNA(s) for a suitable exemplary vector such as AAV, and a suitable promoter such as the U6 promoter” and “an AAV vector may package U6 tandem gRNA targeting up to about 50 genes” ([0252]).  Thus, Severinov teaches a composition in which there are at least two (i.e., “tandem”) gRNAs (i.e., nucleic acid component with direct repeats).

Regarding claims 173-175 and 177, Severinov teaches an AAV vector (i.e., one or more vectors, viral vectors, adeno-associated viral vectors, delivery system comprising one or more viral vectors) with U6 promoter and guide RNAs  (i.e.,  one or more polynucleotide molecules) ([0252]).

Regarding claim 176, Severinov teaches that the C2c2-crRNA as an assembled complex is comprised in a delivery system ([1088] and [1107])

Regarding claims 179-180, Severinov teaches HEK293 cells (i.e., eukaryotic, mammalian cells) with gRNAs directed against endogenous target genes and C2c2 ([1068]).  

Regarding claims 181-182, Severinov teaches “the method comprises sampling a cell or population of cells from a human or non-human animal, and modifying the cell or cells. Culturing may occur at any stage ex vivo. The cell or cells may even be re-introduced into the non-human animal or plant.  For reintroduced cells it is particularly preferred that the cells are stem cells.” ([0511])

Regarding claim 188, Severinov teaches “fusing the RNA targeting effector proteins to a protein that stabilizes mRNAs, e.g. by preventing degradation thereof such as RNase inhibitors, it is possible to increase protein production from the transcripts of interest” ([0320]).

Severinov teaches each and every limitation of claims 162-163, 165-168, 170-182, and 184, 186-189, 191-192, and therefore, Severinov anticipates claims 162-163, 165-168, 170-182, and 184, 186-189, 191-192.


Claim(s) 162-163, 165, 168, 171, 176, 178-180, 184, 186 and 192 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doudna (US 20170362644 A1, priority to June 16, 2016) as evidenced by BLAST (NCBI Alignment, https://blast.ncbi.nlm.nih.gov/Blast.cgi.  retrieved from internet January 26, 2022).  This is a modified rejection necessitated by Applicants’ amendments.
Regarding claims 162, 165, 178 and 184, and for the purpose of examination, “modifying a mammalian target locus of interest” is interpreted as modifying an RNA transcript of a mammalian target locus of interest.  
Doudna teaches “ [i]n Type VI CRISPR systems, the single subunit C2c2 protein functions as an RNA - guided RNA endonuclease ([0004]).  Doudna also teaches “the term “C2c2 protein” (or “C2c2 polypeptide”) is used herein interchangeably with "Cas13a protein” (or “Cas13a polypeptide”)” ([0094]).  Doudna teaches a composition comprising i) purified (i.e., non-naturally occurring) LbuC2c2 complexed with ii) crRNA (i.e., one or more nucleic acids comprising a guide sequence) that is capable of hybridizing to a target RNA sequence (Fig 1A-E; [0422]-[0423]).  Doudna teaches that complex can bind and cleave a target ssRNA (i.e. target RNA sequence) (Fig 1A-E; [0422]-[0423]).  Doudna teaches the C2c2 proteins from Lachnospiraceae bacterium NK4A144, Leptotrichia sp. oral taxon 879 or Eubacterium rectale (Fig 56J, 57, SEQ ID NO 6, [0193]).  Doudna teaches a composition with C2c2 and a guide that targets and cleaves (i.e. modifies) “radiolabeled substrate A” (Fig 11B; [0465]).  C2c2 can only cleave the substrate in a guide-dependent manner indicating that the guide hybridizes to the target sequence.  Doudna teaches substrate A is Target A.O_target_AES453 with sequence ggcacaccccgcaggggggagccaaaagggucaucaucucugcccccacagcagaagcccc (FIG 15. Table 3).  

    PNG
    media_image1.png
    330
    1132
    media_image1.png
    Greyscale
Doudna is silent with respect to whether A.O_target_AES453 is a mammalian transcript.  However, BLAST teaches that A.O_target_AES453 is 92% identical to the transcript sequence of Human GAPDH (see alignment below).  Therefore, Doudna inherently teaches a composition with C2c2 wherein the guide RNA (i.e., one or more nucleic acids) is engineered to target an RNA transcript from a mammalian locus and direct the complex to the target RNA sequence in the mammalian target locus.

Regarding claim 163, Doudna teaches that LbuC2c2 comprises two HEPN domains (Fig 12B) and the alignment of LbuC2c2 with Lachnospiraceae bacterium NK4A144, Leptotrichia sp. oral taxon 879 or Eubacterium rectale indicating the conservation of amino acids corresponding to the HEPN domain (FIG 57).  

Regarding claims 168 and 192, Doudna teaches “[i]n some cases, the nucleotide sequence is operably linked to a transcriptional control element, e.g., a promoter.”  ([0262]).  Thus, Doudna teaches the polynucleotide comprises one or more regulatory elements (i.e., a promoter) operable configured to express the polypeptides.

Although claim 171 does not require the one or more mutations to be in the HEPN domains, Doudna teaches C2c2 with catalytically inactive HEPN domains ([0202]).  Doudna further teaches that “a variant C2c2 polypeptide comprises amino acid substitutions of 1, 2, 3, or 4 of amino acids R472, H477, R1048, and H103 of the amino acid sequence set forth in SEQ ID NO:2 (Leptotrichia buccalis C2c2) ([0203]).  Doudna teaches the alignment of Leptotrichia shahii and Leptotrichia buccalis C2c2s with Lachnospiraceae bacterium NK4A144, Leptotrichia sp. oral taxon 879 or Eubacterium rectale indicating the conservation of amino acids corresponding to amino acids R472, H477, R1048, and H1053 (FIG 57).  

Regarding claim 176, the specification does not give a special definition of “delivery system” and gives many examples of vector-based, particle-based, lipid-based and other delivery systems.  Accordingly “wherein the assembled complex is comprised in a delivery system” is interpreted to encompass any means to deliver an assembled complex of the Cas13a effector protein and guide nucleic acid.  Doudna teaches “100 nM C2c2 protein was preincubated with crRNA at a ratio of 2:1 for 10 mins at 37° C. to promote complex assembly” and then cleavage reactions were performed in a buffered solution (i.e. a delivery system) ([0424]).

Regarding claims 179-180, Doudna teaches “a host cell that is genetically modified with a nucleic acid of the present disclosure, e.g., a nucleic acid comprising a nucleotide sequence encoding a variant C2c2 polypeptide of the present disclosure . . . In some cases, the host cell is a eukaryotic cell.  In some cases, the host cell is a mammalian cell” ([0264]).

Regarding claim 186, Doudna teaches that substrate A is cleaved (i.e., a strand break) (Fig 11B).

Doudna teaches each and every limitation of claims 162-163, 165, 168, 171, 176, 178-180, 184, 186 and 192, and therefore, Doudna anticipates 162-163, 165, 168, 171, 176, 178-180, 184, 186 and 192.

Response to arguments
Applicants argue that the rejection under 102(a)(2) as anticipated by Severinov or Doudna does not apply to currently amended claims 162 and 178 (See Remarks, page 11).  This argument has been fully considered, but is not persuasive because it is a mere allegation with not support of evidence.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Both Severinov and Doudna teach compositions and cells with C2c2/Cas13a proteins from one or more of the bacterial species listed in claims 162, 178 and 184 along with guide RNAs that can be targeted to a mammalian target RNA as indicated in the rejections above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 166-167, 170, 172-175, 177, 181-182, 187-189 and 191 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna as applied to claims 162-163, 165, 168, 171, 176, 178-180, 184, 186 and 192 above, and further in view of Doudna2014 (US 20140068797 A1, published March 6, 2014, priority to January 28, 2013).  This is a modified rejection necessitated by Applicants’ amendments.

The teachings of Doudna are recited above and applied as to claims 162-163, 165, 168, 171, 176, 178-180, 184, 186 and 192 above.

Regarding claims 166-167, 170, 187 and 191 Doudna does not teach or suggest the composition with C2c2 or the Type VI Cas effector containing a functional domain or more specifically a localization signal.  
However, Doudna2014 teaches compositions and methods of modifying target nucleic acids using a DNA-targeting RNA (i.e., one or more nucleic acids with a guide sequence) and a site-specific modifying polypeptide Cas9 (Abstract).  Doudna2014 also teaches that Cas9 forms a complex with a single molecule guide RNA and can bind/cleave a target DNA sequence (Fig 1).  Doudna2014 also teaches “[i]n some embodiments, the site-directed modifying polypeptide comprises a heterologous sequence (e.g., a fusion). In some embodiments, a heterologous sequence can provide for subcellular localization of the site-directed modifying polypeptide (e.g., a nuclear localization signal (NLS) for targeting to the nucleus” ([0264]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a localization domain or other functional domain as described by Doudna2014 on the C2c2 described by Doudna because it would have amounted to a simple combination of known elements to bring about predictable results.  Dounda2014 teaches that localization signals can be fused to Cas effectors to control their localization in a cell.  Thus, it would be entirely predictable to fuse a localization signal to control C2c2 to change its localization in the cell.  

Regarding claim 172, as described previously, “dual direct repeat” is interpreted to mean two direct repeat sequences.  Doudna2014 also teaches sgRNAs (i.e., the nucleic acid component) contain CRISPR repeat sequences (FIGs. 1, 8 and 9).  Doudna2014 teaches CRISPR to be used simultaneously to regulate multiple genes and “[t]wo sgRNAs with distinct complementary regions to each gene were designed.  Expression of each sgRNA only silenced the cognate gene and had no effect on the other. Co-expression of two sgRNAs knocked down both genes (FIGS. 42B&C)”  ([0765]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two direct repeat sequences in the composition of C2c2 of Doudna because it would have amounted to a simple combination of known elements to bring about predictable results.  Doudna2014 teaches multiplexing to modify two targets simultaneously by using sgRNAs, which contain the direct repeats of the CRISPR locus.  By adding a second guide sequence with a direct repeat C2c2 could target two RNAs.  One would have been motivated to add a second repeat sequence to the composition of Doudna in order to destroy, detect or modify multiple RNAs in the cell simultaneously.

Regarding claims 173-175 and 177, Doudna does not teach or suggest the polynucleotide sequences encoding C2c2 are comprising within one or more vectors or more specifically viral vectors or more specifically the viral vectors listed in claim 175.  Doudna also does not teach or suggest the viral vectors as a delivery system.
However, Doudna2014 teaches “s]uitable nucleic acids comprising nucleotide sequences encoding a DNA-targeting RNA and/or a site-directed modifying polypeptide include expression vectors, where an expression vector comprising a nucleotide sequence encoding a DNA targeting
RNA and/or a site-directed modifying polypeptide is a ‘recombinant expression vector.’  In some embodiments, the recombinant expression vector is a viral construct, e.g., a recombinant adeno-associated virus construct a recombinant adenoviral construct, a recombinant lentiviral construct, a recombinant retroviral construct, etc.” ([0217] – [0218]).  Doudna2014 also teaches “[f]or viral vector delivery, the cells are contacted with viral particles comprising the nucleic acid encoding a DNA-targeting RNA and/or a site-directed modifying polypeptide” ([0284]).  The phrase “[v]iral particles” is interpreted as a delivery system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the composition of nucleic acids encoding C2c2 and guide RNA of Doudna in a viral vector, such as adenoviral or adeno-associated viral vector as taught by Doudna2014 because it would have amounted to a simple combination of known elements to bring about predictable results.  Both Doudna and Doudna2014 teach modifying target nucleic acids using Cas effectors.  Furthermore, Doudna2014 teaches vectors containing the coding sequence for the Cas effect.  One would have been motivated to clone the C2c2 coding sequence into a viral vector so the Cas effector could be expressed in eukaryotic cells.

Regarding claims 181-182, Doudna does not teach or suggest a multicellular organism or plant or animal model engineered to express C2c2 and/or the guide sequence.
However, Doudna teaches “modified host cell comprises (has been genetically modified with: 1) an exogenous DNA-targeting RNA; 2) an exogenous nucleic acid comprising a nucleotide sequence encoding a DNA-targeting RNA;  3) an exogenous site-directed modifying polypeptide (e.g., a naturally occurring Cas9; a modified, i.e., mutated or variant, Cas9; a chimeric Cas9; etc.); 4) an exogenous nucleic acid comprising a nucleotide sequence encoding a site-directed modifying polypeptide; or 5) any combination of the above” ([0323]).  Doudna also teaches “a genetically modified host cells of interest can be a cell from any organism ( e.g. a bacterial cell, an archaeal cell, a cell of a single-cell eukaryotic organism, a plant cell, . . . a cell from a mammal (e.g., a pig, a cow, a goat, a sheep, a rodent, a rat, a mouse, a non-human primate, a human, etc.), etc.” ([0324])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transform the composition of nucleic acids encoding C2c2 of Doudna into cells and develop them into or implant them into the multicellular organisms taught by Doudna2014 because it would have amounted to a simple combination of known elements to bring about predictable results.  Doudna2014 teaches any cell can comprise nucleic acids comprising a Cas effector a guide RNA.  Thus it would have been obvious to replace the Cas9-guide RNAs in Doudna2014 with the C2c2 and guide RNAs taught by Doudna.  One skilled in the art would have been motivated to do so in order to destroy, regulate or modify specific RNA transcripts or viral RNAs in multicellular organisms for the purposes of studying gene networks or eradicating viral infections in multicellular organisms including model animals.

Regarding claim 188, Doudna does not teach or suggest a functional domain on C2c2 that modifies transcription or translation of the target locus.  
However, Doudna teaches additional fusion partners (i.e. functional domains), which can include transcription activator and transcription repressor domains ([0419]; FIG 53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a functional domain that increased or decreased transcription as described by Doudna2014 fused to C2c2 described by Doudna because it would have amounted to a simple combination of known elements to bring about predictable results.  Dounda2014 teaches that transcriptional activators fused to Cas effectors can be used to control the expression of the target nucleic acid.  Thus it would be entirely predictable to fuse a transcriptional activator or repressor to C2c2 in order to control the transcription of the target nucleic acid.  

Regarding claim 189, the teachings of Doudna regarding mutations in the C2c2 HEPN domain are recited above, as applied to claim 171.  Doudna does not teach or suggest wherein catalytically inactive C2c2 with mutations in the HEPN domain (i.e., dC2c2) is associated with an epigenetic modifier or a transcriptional or translational activation or repression signal.
However, the teachings of Doudna2014 are recited above for claim 188.  Furthermore, Doudna teaches the heterologous sequence (i.e., functional domain) can be fused to the dCas9 polypeptide ([0420]).  The obviousness of adding a functional domain with transcriptional activation or repression activities to a C2c2 is described above and is applied as in claim 188.

Response to arguments
Applicants argue that the rejection under 103 in view of Doudna and Doudna2014 does not apply to currently to amended claims because Doudna does not teach Cas13a effectors of claims 162 and 178 while Dounda2014 is directed to Cas9 proteins (see Remarks, page 12).  This argument has been fully considered, but is not persuasive because it is a mere allegation with not support of evidence.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Doudna teaches compositions and cells with C2c2/Cas13a proteins from one or more of the bacterial species listed in claims 162, 178 and 184 along with guide RNAs that can be targeted to a mammalian target RNA as indicated in the 102 rejections above.  Dounda2014 is recited for obviousness of adding localization signals and other functional domains onto a Cas effector and not for the teaching of Cas13a proteins.

Relevant Prior Art
The following references are relevant prior art that have a common inventor/author as the current application, but also “name another” and have an effective filing date or were published before the earliest provisional application in the instant case (62351662, filed June 17, 2016):  US9790490B2 (issued October 17, 2017, priority to June 18, 2015) and Shmakov (Shmakov et al., Molecular Cell (2015) 60, 385-397; disclosed on IDS filed December 17, 2018).  Shmakov was published more than one year before the current effective filing date of March 3, 2017 and discloses C2c2 homologs from Lachnospiraceae bacterium NK4A144 and Leptotrichia sp. oral taxon 879 (Supplemental Figure 6).

Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20.	Claims 162-163, 165-168, 170-182 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 23 and 33 of copending Application No. 16468234 (reference application) in view of Doudna (US 20170362644 A1, priority to June 16, 2016) and Doudna2014 (US 20140068797 A1, published March 6, 2014, priority to January 28, 2013).   
Copending claim 1 recites a plant (i.e., a composition, a cell, a eukaryotic cell, a multicellular organism, or a plant model) containing a Type VI CRSIPR effector protein, a gRNA containing a guide sequence (i.e. one or more nucleic acids comprising a guide sequence) that can form a complex with the effector and bind to a target RNA.   Co-pending claim 33 recites wherein the Type VI C2c2 effector is selected from a Markush group, which includes species in the Markush group of instant claims 162 and 178. 
Copending claim 21 recites a composition comprising a Type VI CRISPR effector protein or polynucleotide encoding the protein and a guide RNA (i.e. a nucleic acid) comprising a guide sequence, wherein the guide RNA forms a complex with the effector and the complex can bind a target RNA. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a functional domain, and more specifically a localization signal, on the Type VI Cas effector as taught by Dounda2014 and addressed in the 103 rejection above for claims 166, 167 and 170.  It also would have been obvious to include a regulatory element operably configured to express the Cas effector as taught by Doudna and described in the 102 rejection above for claims 168 because it would amount to simple combination of known elements by known means to bring about the expression of the Cas effector in cell.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engineer the guide sequence to target a mammalian RNA as taught by Doudna and described in the 102 rejection above for claim 165 as it amounts to the substitution of one guide sequence for another.   It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a Cas effector with one or more mutations in the HEPN domain as taught by Doudna in the 102 rejection above for claim 171 because it amounts to a substitution of one know Type VI effector for another.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two direct repeat sequence (i.e. two guides) as taught by Doudna2014 and addressed in the 103 rejection above for claim 172.  
Copending claim 23 recites wherein a vector comprises the nucleotides encoding the Type VI effector and guide RNA.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a viral vector from those listed in claim 175 as taught by Doudna2014 and addressed in the 103 rejection above for claims 173-175 and 177.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

21.	Claims 162-163, 165-168, 170-177, 184, 186-187, and 191-192 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10, 14, 16, 24, 25, 45, 51, 54 and/or 57 of copending Application No. 16629310 (reference application) in view of Doudna (US 20170362644 A1, priority to June 16, 2016) and Doudna2014 (US 20140068797 A1, published March 6, 2014, priority to January 28, 2013).   
Copending 1 recites a Type VI CRISPR effector protein and one more guide RNAs (i.e. nucleic acid with a guide sequence).  Copending claim 10 further recites wherein the target molecule comprises RNA.  Copending claim 24 recites a CRISPR system (i.e., composition) comprising Cas13a (i.e. a Type VI-A effector) and one or more guide RNAs (i.e., a nucleic acid with a guide sequence) that targets a viral RNA (i.e. an RNA sequence) and wherein Cas13a cleaves (i.e., binds) the target.  Copending claim 25 further recites wherein the Cas13a is an ortholog selected from a Markush group, which includes the species in the Markush group of instant claims 162 and 184.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engineer the guide sequence to target a mammalian RNA as taught by Doudna and described in the 102 rejection above for claim 162, 165 and 178 as it amounts to the substitution of one guide sequence for another.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two direct repeat sequence (i.e. two guides) as taught by Doudna2014 and addressed in the 103 rejection above for claim 172.  
	Regarding claims 166-167 and 170, copending claim 16 recites wherein the effector protein optionally comprises an NLS or an NES (i.e. a functional domain and a localization signal).
Regarding claim 168, copending claim 2 recites that the polynucleic acid encoding the effector protein comprises a regulatory element.
Regarding claim 171, copending claim 14 recites that the effector protein comprises one or more mutations.	
Regarding claims 173-177, copending claims 4 and 5 recite that the polynucleic acids encoding the guide RNA or effector protein are comprised in a viral vector, or more specifically a viral vector including an AAV or retroviral vector.  
Regarding claims 184, copending claim 42 recites a method using a Type VI CRISPR effector or polynucleotide encoding the effector and one or more guide RNAs or nucleic acid encoding a guide RNA designed to bind a target molecule.  Copending claim 51 further recites wherein the target molecule is RNA.
Regarding claim 186, copending claim 54 further recites that the target molecule is cleaved (i.e. modified, i.e. a strand break).  It would have also been obvious for the target molecule to be RNA since Doudna teaches that Type VI effectors normally target RNA.
Regarding claims 187 and 191, copending claim 57 further recites the effector protein contains an NLS or NES (i.e. a localization domain and a functional domain).  
Regarding claim 192, copending claim 45 further recites that the polynucleic acid encoding the guide RNA further comprises a regulatory element operably linked to sequence encoding the guide RNA.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

22.	Claims 162-163, 165-168, 170-177 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, respectively of copending Application No. 16961820 (reference application) in view of Doudna (US 20170362644 A1, published December 21, 2017, priority to June 16, 2016) and Doudna2014 (US 20140068797 A1, published March 6, 2014, priority to January 28, 2013).   
Copending claims 10 and 13 encompasses a system (i.e. a composition) including C2c2 effector and one or more guide RNAs.  Copending claim 13 further recites C2c2 effectors from a Markush group of bacterial species that includes the bacterial species in instant claim 162.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a guide RNA that targets a mammalian target as taught by Doudna and described in the 102 rejection above for claims 162 and 165 as it amounts to the substitution of one guide sequence for another.   
Regarding claim 166, 167 and 170, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a functional domain, and more specifically a localization signal, on C2c2 as taught by Dounda2014 and addressed in the 103 rejection above.  
Regarding claim 168, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a regulatory element operably configured to express the Cas effector as taught by Doudna and described in the 102 rejection above for claim 168 because it would amount to simple combination of known elements by known means to bring about the expression of the Cas effector in cell.  
Regarding claims 171, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a Cas effector with one or more mutations in the HEPN domain as taught by Doudna in the 102 rejection above because it amounts to a substitution of one know Type VI effector for another.  
Regarding claims 172, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two direct repeat sequence (i.e., two guides) as taught by Doudna2014 and addressed in the 103 rejection above for claim 172.  
Regarding claims 173-177, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a vector, a viral vector or a specific viral vector from those listed in claim 175 as a delivery system as taught by Doudna2014 and addressed in the 103 rejection above for claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
Applicants argue that the nonstatutory double patenting rejection under in view of the Doudna does not apply to currently to amended claims because Doudna does not teach Cas13a effectors of claims 162 and 178 while Dounda2014 is directed to Cas9 proteins (See Remarks, page 12).  This argument has been fully considered, but is not persuasive because it is a mere allegation with not support of evidence.  Doudna teaches compositions and cells with C2c2/Cas13a proteins from one or more of the bacterial species listed in claims 162, 178 and 184 along with guide RNAs that can be targeted to a mammalian target RNA as indicated in the 102 rejections above.  Doudna2014 is recited for obviousness of adding localization signals and other functional domains onto a Cas effector and not for the teaching of Cas13a proteins.




Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636